

117 S1141 IS: Judiciary Act of 2021
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1141IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Markey introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to allow for twelve associate justices of the Supreme Court of the United States. 1.Short titleThis Act may be cited as the Judiciary Act of 2021.2.Number of justices; quorumSection 1 of title 28, United States Code, is amended by striking a Chief Justice of the United States and eight associate justices, any six of whom shall constitute a quorum and inserting a Chief Justice of the United States and twelve associate justices, any eight of whom shall constitute a quorum. 